DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/896,659, filed on February 14, 2018.

Information Disclosure Statement
Acknowledgement is made of receipt of Information Disclosure Statements(s) (PTO-1449) filed 10/29/2020 and 12/09/2020. An initialed copy is attached to this Office Action.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 – 15 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 – 6 of U.S. Patent No. 10,386,546. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the instant application are broader and fully encompassed by claims 1, 5 and 6 of ‘546.
Instant Claim
Pat. ‘546
Correlation
Cl.1:
A camera module, comprising: a holder; a first lens unit disposed in the holder; a second lens unit disposed in the holder; a liquid lens unit disposed between the first lens unit and the second lens unit; and a board disposed under the holder, a plurality of circuit elements and an image sensor being disposed on the board, wherein the board 

A camera module comprising: a holder comprising a first side surface having a first opening and a second side surface having a second opening; a first lens unit disposed in the holder; a second lens unit disposed in the holder; a liquid lens unit disposed between the first lens unit and the second lens unit, at least a portion of the liquid lens a short side connecting the first long side and the second long side, wherein the second opening faces the first opening in a first direction perpendicular to an optical axis of the liquid lens unit, and wherein the first opening is opened toward the first long side of the board, and the second opening is opened toward the second long side of the board…
wherein the liquid lens unit comprises a liquid lens, and wherein the liquid lens comprises: a first plate comprising a cavity in which a conductive liquid and a non- conductive liquid are disposed; 
wherein the liquid lens unit further comprises: a first connection substrate disposed on the liquid lens and configured to electrically connect the common electrode and the board; a second connection substrate disposed on the liquid lens and configured to electrically connect the individual electrode and the board; and a first side surface located at the first long side of the board and a second side surface located at the second long side of the board, and wherein the first connection substrate comprises a first bending portion, which is connected to the common electrode, bends toward the board, and is disposed at a first position corresponding to a 



Claim 2 – 15 are almost identical as claims 1 – 14 of ‘546.

Claim 16 rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,386,546 in view of Jung et al. (US 2008/0267603). 
‘546 disclose all the aforementioned limitations of claim 15. ‘546 fails to explicitly disclose wherein insulation material is disposed so as to extend to an area, which is located below the liquid lens unit.
	In the same field of endeavor, Jung teaches an auto-focusing camera module having a liquid lens, wherein lower transparent substrate 101b is bonded to a lower surface of the base 101a using a bonding agent 101d, and an electrode layer such as ITO is formed in an outer surface of the lower transparent substrate 101b to apply an electric current to an electrolyte solution with which the cavity is filled (¶80, 88-92). In light of the teaching of Jung, it would have been obvious to one of ordinary skill in the art to use Jung’s configuration in ‘546 because an artisan of ordinarily skill would recognize that this would result in a more stabilized device with better electrical connectivity.

Claim 17 – 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent No. 10,386,546 in view of Jung et al. (US 2008/0267603). 

Pat. ‘546
Correlation
A camera module, comprising: a holder comprising a first side surface comprising a first opening and a second side surface comprising a second opening; a first lens unit disposed in the holder; a second lens unit disposed in the holder; a liquid lens unit disposed between the first lens unit and the second lens unit, at least a portion of the liquid lens unit being disposed in the first opening and the second opening in the holder; a board disposed under the holder, a plurality of circuit elements and an image sensor being disposed on the board; and 

A camera module comprising: a holder comprising a first side surface having a first opening and a second side surface having a second opening; a first lens unit disposed in the holder; a second lens unit disposed in the holder; a liquid lens unit disposed between the first lens unit and the second lens unit, at least a portion of the liquid lens unit disposed in the first opening and the second opening; and a board disposed under the holder, a plurality of circuit elements and an image sensor being disposed on the board, wherein the board comprises a first long side, a second long side opposite the first long side, and a short side connecting the first long side and the second long side, wherein the second opening faces the first opening in a first direction perpendicular wherein the first opening is opened toward the first long side of the board, and the second opening is opened toward the second long side of the board…
further comprising a middle base disposed between the holder and the board…
wherein the middle base comprises an opening into which a portion of the holder is inserted



‘546 fails to explicitly disclose a middle base disposed between the liquid lens unit and the board, a portion of the holder being inserted into the middle base.
	In the same field of endeavor, Jung teaches an auto-focusing camera module having a liquid lens, wherein the liquid lens is disposed between a first and second lens  (fig. 2) and a middle base (101b) is between the liquid lens and the board and a portion of the holder is in the middle base(130) (¶77, 80, 84-87). In light of the teaching of Jung, it would have been obvious to one of ordinary skill in the art to use Jung’s configuration in ‘546 because an artisan of ordinarily skill would recognize that this would result in a more stabilized device.

Claim 18 – 19 are almost identical as claims 11 and 13 of ‘546.

Claim 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 – 6 of U.S. Patent No. 10,386,546 in view of Chinnock et al. (US 2013/0033593).
Instant Claim
Pat. ‘546
Correlation

An optical device, comprising: a camera module; 

A camera module comprising: a holder comprising a first side surface having a first opening and a second side surface having a second opening; a first lens unit disposed in the holder; a second lens unit disposed in the holder; a liquid lens unit disposed between the first lens unit and the second lens unit, at least a portion of the liquid lens unit disposed in the first opening and the second opening; and a board disposed under the holder, a plurality of circuit elements and an image sensor being disposed on the board, wherein the board comprises a first long side, a second long side opposite the first long side, and a short side connecting the first long side and the second long side, wherein the second opening faces the first opening in a first direction perpendicular to an optical axis of the liquid lens unit, and wherein the first opening is opened toward the first long side of the board, and the second opening is opened toward the second long side of the board…
wherein the liquid lens unit comprises a liquid lens, and wherein the liquid lens comprises: a first plate comprising a cavity in which a conductive liquid and a non- conductive liquid are disposed; an individual electrode disposed on one surface of the first plate; and a common electrode disposed on another surface of the first plate…
wherein the liquid lens unit further comprises: a first connection substrate disposed on the liquid lens and configured to electrically connect the common electrode and the board; a second connection substrate disposed on the liquid lens and configured to electrically connect the individual electrode and the 



‘546 fails to explicitly disclose a display unit outputting an image; a battery supplying power to the camera module; and a housing in which the camera module, the display unit, and the battery are mounted.
	In the same field of endeavor, Chinnock teaches a portable camera with a liquid lens that includes a display unit outputting an image; a battery supplying power to the camera module; and a housing in which the camera module, the display unit, and the battery are mounted (fig. 2, 4; ¶39, 74). In light of the teaching of Chinnock, it would have been obvious to one of ordinary skill in the art to use Chinnock’s configuration in ‘546 because an artisan of ordinarily skill would recognize that this would result in a complete camera system with better user functionality.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTOINETTE T. SPINKS whose telephone number is (571)270-3749.  The examiner can normally be reached on M-F 8am - 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTOINETTE T SPINKS/           Primary Examiner, Art Unit 2698